                                                                                                                              Case 5:20-cv-05799-LHK Document 182-1 Filed 09/20/20 Page 1 of 4

Production::Begin Bates   Production::End Bates   Production::Begin Attachment   Production::End   Email From                 Email To                                             Email CC                          Date                Author                    File Name                    Privilege           Privilege Description                             Redaction          Privilege Objection/Response                                                   Judicial Determination
                                                                                 Attachment
DOC_0000222               DOC_0000222             DOC_0000221                    DOC_0000222                                                                                                                         4/13/2020 11:00     Ali Mohammad Ahmad        Briefing Materials re Hill   Predecisional and   Draft document containing pre-decisional       Withheld in full
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)        Conversation re June 1       Deliberative        deliberations draft talking points on proposed
                                                                                                                                                                                                                                                                   Restart.docx                                     Department action/decision/policy.



DOC_0000223               DOC_0000223             DOC_0000223                    DOC_0000224       Ahmad, Ali M               Kelley, Karen (Federal) [KKelley@doc.gov]; Walsh,    Dillingham, Steven                4/13/2020 11:48     Ahmad, Ali M              Background Materials:        Predecisional and   Email communication containing pre-               Redacted
                                                                                                   [ali.m.ahmad@census.gov]   Michael (Federal) [MWalsh@doc.gov]; Foti,            [steven.dillingham@census.gov];                                                 Hill Talking Points and      Deliberative        decisional deliberations draft talking points
                                                                                                                              Anthony (Federal) [AFoti@doc.gov]                    Jarmin, Ron S                                                                   Draft Legislative Text                           on proposed Department
                                                                                                                                                                                   [ron.s.jarmin@census.gov]                                                                                                        action/decision/policy.

DOC_0000224               DOC_0000224             DOC_0000223                    DOC_0000224                                                                                                                         4/13/2020 11:48     Ali Mohammad Ahmad        Briefing Materials re Hill   Predecisional and   Draft document reflecting mental processes        Withheld in full
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)        Conversation re June 1       Deliberative        of advisor to decisionmaker draft talking
                                                                                                                                                                                                                                                                   Restart.docx                                     points on proposed Department
                                                                                                                                                                                                                                                                                                                    action/decision/policy.

                                                                                                                              Kelley, Karen (Federal) [KKelley@doc.gov]; Walsh,                                                                                                                                     Email communication reflecting mental
                                                                                                                              Michael (Federal) [MWalsh@doc.gov]; Dillingham,                                                                                                                                       processes of advisor to decisionmaker draft
                                                                                                                              Steven [steven.dillingham@census.gov]; Jarmin,                                                                                                                                        talking points on proposed Department
                                                                                                                              Ron S [ron.s.jarmin@census.gov]; Lamas, Enrique                                                                                                                                       action/decision/policy.
                                                                                                                              [enrique.lamas@census.gov]; Jones, Christa D
                                                                                                   Ali Mohammad Ahmad         [christa.d.jones@census.gov]; Page, Benjamin J                                                                                       Please Review- Updated
                                                                                                                                                                                                                                         Ali Mohammad Ahmad                                     Predecisional and
DOC_0000225               DOC_0000225             DOC_0000225                    DOC_0000226       (CENSUS/ADCOM FED)         [benjamin.j.page@census.gov]; Christy, James T                                         4/13/2020 14:04                               Briefing Points w/ Next                                                                            Redacted
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)                                     Deliberative
                                                                                                   [ali.m.ahmad@census.gov]   [james.t.christy@census.gov]                                                                                                         Steps




DOC_0000226               DOC_0000226             DOC_0000225                    DOC_0000226                                                                                                                         4/13/2020 14:04     Ali Mohammad Ahmad        Updated Briefing             Predecisional and   Document reflecting mental processes of           Withheld in full
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)        Materials re Hill            Deliberative        advisor to decisionmaker proposed updates
                                                                                                                                                                                                                                                                   Conversation re June 1                           to Census schedule.
                                                                                                                                                                                                                                                                   Restart.docx
DOC_0000248               DOC_0000248             DOC_0000247                    DOC_0000248                                                                                                                         4/13/2020 16:27     Ali Mohammad Ahmad        Briefing Materials re Hill   Predecisional and   Document reflecting mental processes of       Withheld in full
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)        Conversation re June 1       Deliberative        advisor to decisionmaker draft talking points
                                                                                                                                                                                                                                                                   Restart.docx                                     on proposed Department
                                                                                                                                                                                                                                                                                                                    action/decision/policy.

                                                                                                   Ali Mohammad Ahmad         Gorey, Lauren (Federal) [LGorey@doc.gov]; Foti,      Walsh, Michael (Federal)                              Ali Mohammad Ahmad        QUICK REVIEW--                                   Email communication reflecting information                           Objection: the DP privilege does not extend to factual materials, which must
                                                                                                   (CENSUS/ADCOM FED)         Anthony (Federal) [AFoti@doc.gov]; Ding, Michael     [MWalsh@doc.gov]; Kelley, Karen                       (CENSUS/ADCOM FED)        STATEMENT & TWO-                                 provided to facilitate deliberative discussions                      be segregated and released.
                                                                                                   [ali.m.ahmad@census.gov]   (Federal) [MDing@doc.gov]; Brebbia, Sean             (Federal) [KKelley@doc.gov];                                                    PAGE SCHEDULE                                    internal deliberations among Department
                                                                                                                              (Federal) [SBrebbia@doc.gov]; Rockas, James          Dillingham, Steven                                                                                                               personnel, including counsel, on proposed
                                                                                                                                                                                                                                                                                                Predecisional and
DOC_0000249               DOC_0000249             DOC_0000249                    DOC_0000251                                  (Federal) [JRockas@doc.gov]; Paranzino, Anthony      [steven.dillingham@census.gov];   4/13/2020 16:50                                                                                Department action/decision/policy.              Redacted
                                                                                                                                                                                                                                                                                                Deliberative
                                                                                                                              (Federal) [AParanzino@doc.gov]                       Jarmin, Ron S
                                                                                                                                                                                   [ron.s.jarmin@census.gov]



DOC_0000250               DOC_0000250             DOC_0000249                    DOC_0000251                                                                                                                         4/13/2020 16:50     Ali Mohammad Ahmad        FOR REVIEW-- DRAFT           Predecisional and   Document reflecting mental processes of     Withheld in full
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)        Working Statement re         Deliberative        decisionmaker a draft public statement on
                                                                                                                                                                                                                                                                   2020 Census Shift.docx                           proposed Department action/decision/policy.



DOC_0000251               DOC_0000251             DOC_0000249                    DOC_0000251                                                                                                                         4/13/2020 16:50     Ali Mohammad Ahmad        FOR REVIEW--            Predecisional and        Document reflecting information provided to Withheld in full
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)        Operational Adjustment Deliberative              facilitate deliberative discussions proposed
                                                                                                                                                                                                                                                                   and Activities- WORKING                          updates to Census schedule.
                                                                                                                                                                                                                                                                   DOCUMENT.docx



                                                                                                                              Ding, Michael (Federal) [MDing@doc.gov]; Jarmin,     Walsh, Michael (Federal)                                                                                                         Email communication reflecting information                           Objection: the DP privilege does not extend to factual materials, which must
                                                                                                                              Ron S [ron.s.jarmin@census.gov]; Ahmad, Ali M        [MWalsh@doc.gov]; Kelley, Karen                                                                                                  provided to facilitate deliberative discussions                      be segregated and released.
                                                                                                                              [ali.m.ahmad@census.gov]; Foti, Anthony (Federal)    (Federal) [KKelley@doc.gov];                                                                                                     a draft public statement on proposed
                                                                                                                              [AFoti@doc.gov]; Brebbia, Sean (Federal)             Dillingham, Steven                                                                                                               Department action/decision/policy.
                                                                                                                                                                                                                                                                   RE: QUICK REVIEW--
                                                                                                   Gorey, Lauren (Federal)    [SBrebbia@doc.gov]; Rockas, James (Federal)          [steven.dillingham@census.gov]                                                                               Predecisional and
DOC_0000252               DOC_0000253             DOC_0000252                    DOC_0000255                                                                                                                         4/13/2020 17:06     Gorey, Lauren (Federal)   STATEMENT & TWO-                                                                                   Redacted
                                                                                                   [LGorey@doc.gov]           [JRockas@doc.gov]; Paranzino, Anthony (Federal)                                                                                                                   Deliberative
                                                                                                                                                                                                                                                                   PAGE SCHEDULE
                                                                                                                              [AParanzino@doc.gov]




DOC_0000254               DOC_0000254             DOC_0000252                    DOC_0000255                                                                                                                         4/13/2020 17:06     Ali Mohammad Ahmad        FOR REVIEW-- DRAFT           Predecisional and   Document containing information gathered Withheld in full
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)        Working Statement re         Deliberative        for pre- decisional deliberations a draft public
                                                                                                                                                                                                                                                                   2020 Census Shift                                statement on proposed Department
                                                                                                                                                                                                                                                                   +OPA.docx                                        action/decision/policy.



DOC_0000255               DOC_0000255             DOC_0000252                    DOC_0000255                                                                                                                         4/13/2020 17:06     Ali Mohammad Ahmad        20-069751 Oman-              Predecisional and   Document reflecting information provided to Withheld in full
                                                                                                                                                                                                                                         (CENSUS/ADCOM FED)        Cisco_sec_03062020           Deliberative        facilitate deliberative discussions a draft
                                                                                                                                                                                                                                                                   +OPA                                             public statement on proposed Department
                                                                                                                                                                                                                                                                   4.13.2020.docx                                   action/decision/policy.



                                                                                                                              Paranzino, Anthony (Federal)                         Walsh, Michael (Federal)                                                                                                         Email communication reflecting information
                                                                                                                              [AParanzino@doc.gov]; Gorey, Lauren (Federal)        [MWalsh@doc.gov]; Kelley, Karen                                                                                                  provided to facilitate deliberative discussions
                                                                                                                              [LGorey@doc.gov]; Ding, Michael (Federal)            (Federal) [KKelley@doc.gov];                                                                                                     a draft public statement on proposed
                                                                                                                              [MDing@doc.gov]; Jarmin, Ron S                       Dillingham, Steven                                                                                                               Department action/decision/policy.
                                                                                                   Ali Mohammad Ahmad                                                                                                                                              Re: QUICK REVIEW--
                                                                                                                              [ron.s.jarmin@census.gov]; Foti, Anthony (Federal)   [steven.dillingham@census.gov]                        Ali Mohammad Ahmad                                     Predecisional and
DOC_0000256               DOC_0000258             DOC_0000256                    DOC_0000260       (CENSUS/ADCOM FED)                                                                                                4/13/2020 17:17                               STATEMENT & TWO-                                                                                   Redacted
                                                                                                                              [AFoti@doc.gov]; Brebbia, Sean (Federal)                                                                   (CENSUS/ADCOM FED)                                     Deliberative
                                                                                                   [ali.m.ahmad@census.gov]                                                                                                                                        PAGE SCHEDULE
                                                                                                                              [SBrebbia@doc.gov]; Rockas, James (Federal)
                                                                                                                              [JRockas@doc.gov]




                                                                                                                                                                                                                                       1 of 4
                                                                                                                                Case 5:20-cv-05799-LHK Document 182-1 Filed 09/20/20 Page 2 of 4

Production::Begin Bates   Production::End Bates   Production::Begin Attachment   Production::End   Email From                   Email To                                         Email CC                               Date                Author                     File Name                  Privilege                    Privilege Description                         Redaction          Privilege Objection/Response                                                      Judicial Determination
                                                                                 Attachment
DOC_0000259               DOC_0000259             DOC_0000256                    DOC_0000260                                                                                                                            4/13/2020 17:17     Ali Mohammad Ahmad         FOR REVIEW-- DRAFT         Predecisional and            Document reflecting mental processes of       Withheld in full
                                                                                                                                                                                                                                            (CENSUS/ADCOM FED)         Working Statement re       Deliberative                 advisor to decisionmaker a draft public
                                                                                                                                                                                                                                                                       2020 Census Shift                                       statement on proposed Department
                                                                                                                                                                                                                                                                       +OPA.docx                                               action/decision/policy.



DOC_0000260               DOC_0000260             DOC_0000256                    DOC_0000260                                                                                                                            4/13/2020 17:17     Ali Mohammad Ahmad         FOR REVIEW- WORKING Predecisional and                   Document reflecting mental processes of       Withheld in full
                                                                                                                                                                                                                                            (CENSUS/ADCOM FED)         OPERATIONAL            Deliberative                     advisor to decisionmaker a draft public
                                                                                                                                                                                                                                                                       UPDATE w LG edits.docx                                  statement on proposed Department
                                                                                                                                                                                                                                                                                                                               action/decision/policy.



DOC_0000261               DOC_0000261             DOC_0000261                    DOC_0000261                                                                                                                            4/18/2020 16:16     johns225                   3- DRAFT DOC Exec          Predecisional and            Document containing information gathered      Withheld in full
                                                                                                                                                                                                                                                                       Report Slides- Data        Deliberative                 for pre- decisional deliberations a draft
                                                                                                                                                                                                                                                                       Updated Monday 4-20-                                    report on proposed Department
                                                                                                                                                                                                                                                                       20.pdf                                                  action/decision/policy.

DOC_0000262               DOC_0000262             DOC_0000262                    DOC_0000263       Olson, Stephanie (Federal)   Grossman, Beth (Federal) [bgrossman@doc.gov];    Walsh, Michael (Federal)               4/18/2020 20:06     Olson, Stephanie           CUI//PRIV FW: Census       Attorney-Client Privilege;   Email communication providing legal advice Withheld in full      Objection: the DP privilege does not extend to factual materials, which must
                                                                                                   [SOlson@doc.gov]             Page, Benjamin J [benjamin.j.page@census.gov];   [MWalsh@doc.gov]                                           (Federal)                  Legislative Proposal for   Predecisional and            from Department counsel proposed updates                         be segregated and released.
                                                                                                                                Cannon, Michael (Federal) [MCannon@doc.gov]                                                                                            OMB Review                 Deliberative                 to Census schedule.
                                                                                                                                                                                                                                                                                                                                                                                                Objection: attorney(s) not identified and insufficient information to determine
                                                                                                                                                                                                                                                                                                                                                                                                whether any attorney(s) is providing legal advice
DOC_0000263               DOC_0000263             DOC_0000262                    DOC_0000263                                                                                                                            4/18/2020 20:06                                Draft Census Legislative   Attorney-Client Privilege;   Draft document reflecting legal analysis      Withheld in full   Objection: attorney(s) not identified and insufficient information to determine
                                                                                                                                                                                                                                                                       Text for Congress          Predecisional and            proposed updates to Census schedule.                             whether any attorney(s) is providing legal advice
                                                                                                                                                                                                                                                                       04.14.20 + OLC.docx        Deliberative

                                                                                                                                Olson, Stephanie (Federal) [SOlson@doc.gov];                                                                                           Re: CUI//PRIV FW:       Attorney-Client Privilege;      Email communication providing legal advice                       Objection: the DP privilege does not extend to factual materials, which must
                                                                                                                                Grossman, Beth (Federal) [bgrossman@doc.gov];                                                                                          Census Legislative      Predecisional and               from Department counsel proposed updates                         be segregated and released.
                                                                                                                                Page, Benjamin J [benjamin.j.page@census.gov];                                                                                         Proposal for OMB Review Deliberative                    to Census schedule.
                                                                                                   Walsh, Michael (Federal)
DOC_0000264               DOC_0000264             DOC_0000264                    DOC_0000264                                    Cannon, Michael (Federal) [MCannon@doc.gov]                                             4/18/2020 20:08     Walsh, Michael (Federal)                                                                                                         Withheld in full   Objection: attorney(s) not identified and insufficient information to determine
                                                                                                   [MWalsh@doc.gov]
                                                                                                                                                                                                                                                                                                                                                                                                whether any attorney(s) is providing legal advice


DOC_0000265               DOC_0000265             DOC_0000265                    DOC_0000265                                                                                                                            4/20/2020 0:36      Deborah Stempowski         TPs (high level) on post   Predecisional and            Document reflecting information provided to Withheld in full     Objection: the DP privilege does not extend to factual materials, which must
                                                                                                                                                                                                                                            (CENSUS/DCMD FED)          processing v.6.docx        Deliberative                 facilitate deliberative discussions proposed                     be segregated and released.
                                                                                                                                                                                                                                                                                                                               updates to Census schedule.
                                                                                                                                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to documents or information that
                                                                                                                                                                                                                                                                                                                                                                                                "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                                                                                                                                                                                                                                                                                                                deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                                                                                                                privilege is inapplicable.
DOC_0000266               DOC_0000266             DOC_0000266                    DOC_0000266                                                                                                                            4/20/2020 15:56     James T Christy            Copy of Post Processing    Predecisional and            Document reflecting information provided to Withheld in full     Objection: the DP privilege does not extend to documents or information that
                                                                                                                                                                                                                                            (CENSUS/LA FED)            Calculator.xlsx            Deliberative                 facilitate deliberative discussions internal                     "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                                                                                                                                                                                                                                               briefing materials on proposed Department                        deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                                               action/decision/policy.                                          privilege is inapplicable.


                                                                                                   Ron S Jarmin (CENSUS/DEPDIR Ahmad, Ali M [ali.m.ahmad@census.gov]; Walsh,     Fontenot, Albert E                                                                                                                            Email communication reflecting information                       Objection: the DP privilege does not extend to documents or information that
                                                                                                   FED)                        Michael (Federal) [MWalsh@doc.gov]; Kelley,       [albert.e.fontenot@census.gov];                                                                                                               provided to facilitate deliberative discussions                  "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                   [Ron.S.Jarmin@census.gov]   Karen (Federal) [KKelley@doc.gov]                 Christy, James T                                                                                                                              internal deliberations among Department                          deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                            Ron S Jarmin                                          Predecisional and
DOC_0000267               DOC_0000267             DOC_0000267                    DOC_0000269                                                                                     [james.t.christy@census.gov]; Lamas,   4/20/2020 15:59                                Backgroiund                                             personnel, including counsel, on proposed       Redacted         privilege is inapplicable.
                                                                                                                                                                                                                                            (CENSUS/DEPDIR FED)                                   Deliberative
                                                                                                                                                                                 Enrique [enrique.lamas@census.gov]                                                                                                            Department action/decision/policy.



DOC_0000268               DOC_0000268             DOC_0000267                    DOC_0000269                                                                                                                            4/20/2020 15:59     James B Treat              Post Data Collecxtion      Predecisional and            Document containing information gathered Withheld in full        Objection: the DP privilege does not extend to factual materials, which must
                                                                                                                                                                                                                                            (CENSUS/ADDC FED)          Narravtive-1.docx          Deliberative                 for pre- decisional deliberations internal                       be segregated and released.
                                                                                                                                                                                                                                                                                                                               deliberations among Department personnel,
                                                                                                                                                                                                                                                                                                                               including counsel, on proposed Department                        Objection: the DP privilege does not extend to documents or information
                                                                                                                                                                                                                                                                                                                               action/decision/policy.                                          "gathered for pre-decisional deliberations," but only applies to pre-decisional
                                                                                                                                                                                                                                                                                                                                                                                                deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                                                                                                                privilege is inapplicable.
DOC_0000269               DOC_0000269             DOC_0000267                    DOC_0000269                                                                                                                            4/20/2020 15:59     James T Christy            Copy of Post Processing    Predecisional and            Document reflecting information provided to Withheld in full     Objection: the DP privilege does not extend to documents or information that
                                                                                                                                                                                                                                            (CENSUS/LA FED)            Calculator.xlsx            Deliberative                 facilitate deliberative discussions proposed                     "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                                                                                                                                                                                                                                               updates to Census schedule.                                      deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                                                                                                                privilege is inapplicable.
DOC_0000329               DOC_0000329             DOC_0000329                    DOC_0000329                                                                                                                            4/27/2020 16:53     jeff bryant                4. NPC Reopening Status Predecisional and               Document reflecting information provided to Withheld in full     Objection: the DP privilege does not extend to documents or information that
                                                                                                                                                                                                                                                                       2020.04.27.docx         Deliberative                    facilitate deliberative discussions proposed                     "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                                                                                                                                                                                                                                               Department action/decision/policy.                               deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                                                                                                                privilege is inapplicable.
DOC_0000330               DOC_0000330             DOC_0000330                    DOC_0000330                                                                                                                            4/27/2020 17:33     johns225                   1. Notional Phased        Predecisional and             Document containing pre-decisional            Withheld in full
                                                                                                                                                                                                                                                                       Restart DOC Exec Slides Deliberative                    deliberations proposed updates to Census
                                                                                                                                                                                                                                                                       Apr 27 2020 ver 1 (6).pdf                               schedule.

DOC_0000331               DOC_0000331             DOC_0000331                    DOC_0000331                                                                                                                            5/1/2020 19:38      Christopher Denno          Phased Start of Field Ops - Predecisional and           Document reflecting mental processes of       Withheld in full
                                                                                                                                                                                                                                                                       FOUO (005) final.pdf        Deliberative                advisor to decisionmaker internal briefing
                                                                                                                                                                                                                                                                                                                               materials on proposed Department
                                                                                                                                                                                                                                                                                                                               action/decision/policy.



DOC_0000332               DOC_0000332             DOC_0000332                    DOC_0000333       DRisko@doc.gov               Kelley, Karen (Federal) [KKelley@doc.gov]                                               5/2/2020 19:59      DRisko@doc.gov             Fwd: Census Phased         Predecisional and            Email communication reflecting information Redacted              Objection: the DP privilege does not extend to documents or information that
                                                                                                                                                                                                                                                                       Resumption of Field        Deliberative                 provided to facilitate deliberative discussions                  "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                                                                                                                                                                                       Activities                                              a draft presentation on proposed                                 deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                                               Department action/decision/policy.                               privilege is inapplicable.




                                                                                                                                                                                                                                          2 of 4
                                                                                                                              Case 5:20-cv-05799-LHK Document 182-1 Filed 09/20/20 Page 3 of 4

Production::Begin Bates   Production::End Bates   Production::Begin Attachment   Production::End   Email From                  Email To                                            Email CC                             Date               Author                    File Name                  Privilege            Privilege Description                           Redaction          Privilege Objection/Response                                                      Judicial Determination
                                                                                 Attachment
DOC_0000333               DOC_0000333             DOC_0000332                    DOC_0000333                                                                                                                            5/2/2020 19:59     Christopher Denno         Phased Start of Field Ops - Predecisional and   Document containing information gathered Withheld in full          Objection: the DP privilege does not extend to documents or information
                                                                                                                                                                                                                                                                     FOUO (005) final.pdf        Deliberative        for pre- decisional deliberations internal                         "gathered for pre-decisional deliberations," but only applies to pre-decisional
                                                                                                                                                                                                                                                                                                                     deliberations among Department personnel,                          deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                                     including counsel, on proposed Department                          privilege is inapplicable.
                                                                                                                                                                                                                                                                                                                     action/decision/policy.



                                                                                                   Risko, Daniel (Federal)                                                                                                                                           Fwd: Census Phased                              Email communication containing pre-
                                                                                                   [/O=EXCHANGELABS/OU=EXC                                                                                                                                           Resumption of Field                             decisional deliberations draft correspondence
                                                                                                   HANGE ADMINISTRATIVE                                                                                                                                              Activities                                      communicating proposed Department
                                                                                                   GROUP                                                                                                                                                                                                             action/decision/policy.
                                                                                                   (FYDIBOHF23SPDLT)/CN=RECI                                                                                                                                                                    Predecisional and
DOC_0000334               DOC_0000334             DOC_0000334                    DOC_0000335                                 Kelley, Karen (Federal) [KKelley@doc.gov]                                                  5/2/2020 19:59     Risko, Daniel (Federal)                                                                                                   Redacted
                                                                                                   PIENTS/C                                                                                                                                                                                     Deliberative
                                                                                                   N=69966F04F7414063BA61A7
                                                                                                   60CA5EAE61- DANIEL RISK]



DOC_0000335               DOC_0000335             DOC_0000334                    DOC_0000335                                                                                                                            5/2/2020 19:59     Christopher Denno         Phased Start of Field Ops - Predecisional and   Document containing pre-decisional          Withheld in full
                                                                                                                                                                                                                                                                     FOUO (005) final.pdf        Deliberative        deliberations internal deliberations among
                                                                                                                                                                                                                                                                                                                     Department personnel, including counsel, on
                                                                                                                                                                                                                                                                                                                     proposed Department action/decision/policy.



DOC_0000355               DOC_0000355             DOC_0000355                    DOC_0000355                                                                                                                            5/4/2020 22:26     johns225                  2. Phased Restart DOC      Predecisional and    Document containing pre-decisional              Withheld in full
                                                                                                                                                                                                                                                                     Exec Slides for            Deliberative         deliberations proposed updates to Census
                                                                                                                                                                                                                                                                     2020.05.04 Updated                              schedule.
                                                                                                                                                                                                                                                                     (5).pdf
DOC_0000356               DOC_0000356             DOC_0000356                    DOC_0000356                                                                                                                            5/4/2020 22:51     johns225                  Phased Restart DOC Exec    Predecisional and    Document containing pre-decisional              Withheld in full
                                                                                                                                                                                                                                                                     Slides for 2020.05.04      Deliberative         deliberations a draft report on proposed
                                                                                                                                                                                                                                                                     Updated 2 al late.pdf                           Department action/decision/policy.

DOC_0000357               DOC_0000357             DOC_0000357                    DOC_0000357                                                                                                                            5/4/2020 22:53     johns225                  DOC Exec Report Slides Predecisional and        Document containing pre-decisional              Withheld in full
                                                                                                                                                                                                                                                                     for 2020.05.04 al late.pdf Deliberative         deliberations a draft report on proposed
                                                                                                                                                                                                                                                                                                                     Department action/decision/policy.

DOC_0000358               DOC_0000359             DOC_0000358                    DOC_0000360       DRisko@doc.gov              Kelley, Karen (Federal) [KKelley@doc.gov]                                                5/4/2020 23:13     DRisko@doc.gov            Fwd: Census Phased         Predecisional and    Email communication reflecting mental         Redacted
                                                                                                                                                                                                                                                                     Resumption of Field        Deliberative         processes of advisor to decisionmaker a draft
                                                                                                                                                                                                                                                                     Activities                                      presentation on proposed Department
                                                                                                                                                                                                                                                                                                                     action/decision/policy.



DOC_0000360               DOC_0000360             DOC_0000358                    DOC_0000360                                                                                                                            5/4/2020 23:13     Christopher Denno         Phased Start of Field Ops - Predecisional and   Document containing pre-decisional          Withheld in full
                                                                                                                                                                                                                                                                     FOUO (005) final.pdf        Deliberative        deliberations internal deliberations among
                                                                                                                                                                                                                                                                                                                     Department personnel, including counsel, on
                                                                                                                                                                                                                                                                                                                     proposed Department action/decision/policy.



                                                                                                   Risko, Daniel (Federal)                                                                                                                                           Fwd: Census Phased                              Email communication reflecting mental
                                                                                                   [/O=EXCHANGELABS/OU=EXC                                                                                                                                           Resumption of Field                             processes of advisor to decisionmaker a draft
                                                                                                   HANGE ADMINISTRATIVE                                                                                                                                              Activities                                      presentation on proposed Department
                                                                                                   GROUP                                                                                                                                                                                                             action/decision/policy.
                                                                                                   (FYDIBOHF23SPDLT)/CN=RECI                                                                                                                                                                    Predecisional and
DOC_0000361               DOC_0000362             DOC_0000361                    DOC_0000363                                 Kelley, Karen (Federal) [KKelley@doc.gov]                                                  5/4/2020 23:13     Risko, Daniel (Federal)                                                                                                   Redacted
                                                                                                   PIENTS/C                                                                                                                                                                                     Deliberative
                                                                                                   N=69966F04F7414063BA61A7
                                                                                                   60CA5EAE61- DANIEL RISK]



DOC_0000363               DOC_0000363             DOC_0000361                    DOC_0000363                                                                                                                            5/4/2020 23:13     Christopher Denno         Phased Start of Field Ops - Predecisional and   Document containing pre-decisional           Withheld in full
                                                                                                                                                                                                                                                                     FOUO (005) final.pdf        Deliberative        deliberations internal briefing materials on
                                                                                                                                                                                                                                                                                                                     proposed Department action/decision/policy.



DOC_0000364               DOC_0000364             DOC_0000364                    DOC_0000364                                                                                                                            5/7/2020 12:20     CENSUS                    Three Page Narrative-      Predecisional and    Draft document containing pre-decisional        Withheld in full   Objection: lack of required details regarding the information for which
                                                                                                                                                                                                                                                                     1editARJ.docx              Deliberative         deliberations proposed updates to Census                           privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                                                                                                     schedule.

                                                                                                   Ali Mohammad Ahmad          Foti, Anthony (Federal) [AFoti@doc.gov]; Brebbia,   Walsh, Michael (Federal)                                Ali Mohammad Ahmad                                                        Email communication reflecting information                         Objection: the DP privilege does not extend to documents or information that
                                                                                                   (CENSUS/ADCOM FED)          Sean (Federal) [SBrebbia@doc.gov]                   [MWalsh@doc.gov]; Olson, Stephanie                      (CENSUS/ADCOM FED)                                                        provided to facilitate deliberative discussions                    "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                   [ali.m.ahmad@census.gov]                                                        (Federal) [SOlson@doc.gov]                                                                                                        internal deliberations among Department                            deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                Predecisional and
DOC_0000365               DOC_0000368             DOC_0000365                    DOC_0000369                                                                                                                            5/8/2020 19:29                               Re: Timeline Update                             personnel, including counsel, on proposed       Redacted           privilege is inapplicable.
                                                                                                                                                                                                                                                                                                Deliberative
                                                                                                                                                                                                                                                                                                                     Department action/decision/policy.




                                                                                                                                                                                                                                         3 of 4
                                                                                                                Case 5:20-cv-05799-LHK Document 182-1 Filed 09/20/20 Page 4 of 4

Production::Begin Bates   Production::End Bates   Production::Begin Attachment   Production::End   Email From   Email To      Email CC    Date                Author                 File Name                Privilege                    Privilege Description                           Redaction          Privilege Objection/Response                                                      Judicial Determination
                                                                                 Attachment
DOC_0000369               DOC_0000369             DOC_0000365                    DOC_0000369                                              5/8/2020 19:29      CENSUS                 2020 Operaitonal         Predecisional and            Draft document reflecting information           Withheld in full   Objection: lack of required details regarding the information for which           Overruled
                                                                                                                                                                                     Timeline v5 Clean.docx   Deliberative                 provided to facilitate deliberative discussions                    privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                           draft talking points on proposed Department
                                                                                                                                                                                                                                           action/decision/policy.                                            Objection: the DP privilege does not extend to documents or information that
                                                                                                                                                                                                                                                                                                              "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                                                                                                                                                                                                                              deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                              privilege is inapplicable.

                                                                                                                                                                                                                                                                                                              Objection: even if applicable, the DP privilege does not prevent disclosure of
                                                                                                                                                                                                                                                                                                              this material in light of its importance and the need for its disclosure, which
                                                                                                                                                                                                                                                                                                              outweighs any harm in its production. The material describes the timeline
                                                                                                                                                                                                                                                                                                              under the COVID-19 plan and there is no colorable argument that disclosure of
                                                                                                                                                                                                                                                                                                              details of the COVID-19 Plan in these circumstances would act to hinder frank
                                                                                                                                                                                                                                                                                                              and independent policy discussions regarding contemplated policies and
                                                                                                                                                                                                                                                                                                              decisions, when the COVID-19 Plan has since been abandoned in favor of the
                                                                                                                                                                                                                                                                                                              Replan. Furthermore, Defendants have identified no other source for this
                                                                                                                                                                                                                                                                                                              information.


DOC_0000371               DOC_0000371             DOC_0000370                    DOC_0000371                                              5/8/2020 19:38      CENSUS                 2020 Operaitonal         Attorney-Client Privilege;   Draft document containing communications        Withheld in full   Objection: lack of required details regarding the information for which
                                                                                                                                                                                     Timeline v5 Clean.docx   Predecisional and            among agency staff, including counsel,                             privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                              Deliberative                 providing legal advice and analysis from
                                                                                                                                                                                                                                           counsel draft talking points on proposed                           Objection: the DP privilege does not extend to documents or information that
                                                                                                                                                                                                                                           Department action/decision/policy.                                 "facilitate deliberative discussions," but only applies to pre-decisional
                                                                                                                                                                                                                                                                                                              deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                                                                                                                                              privilege is inapplicable.

                                                                                                                                                                                                                                                                                                              Objection: even if applicable, the DP privilege does not prevent disclosure of
                                                                                                                                                                                                                                                                                                              this material in light of its importance and the need for its disclosure, which
                                                                                                                                                                                                                                                                                                              outweighs any harm in its production. The material describes the timeline
                                                                                                                                                                                                                                                                                                              under the COVID-19 plan and there is no colorable argument that disclosure of
                                                                                                                                                                                                                                                                                                              details of the COVID-19 Plan in these circumstances would act to hinder frank
                                                                                                                                                                                                                                                                                                              and independent policy discussions regarding contemplated policies and
                                                                                                                                                                                                                                                                                                              decisions, when the COVID-19 Plan has since been abandoned in favor of the
                                                                                                                                                                                                                                                                                                              Replan. Furthermore, Defendants have identified no other source for this
                                                                                                                                                                                                                                                                                                              information.
                                                                                                                                                                                                                                                                                                              Objection: attorney(s) not identified and insufficient information to determine
                                                                                                                                                                                                                                                                                                              whether any attorney(s) is providing legal advice



DOC_0000441               DOC_0000441             DOC_0000440                    DOC_0000441                                              5/11/2020 17:32     Akshay.Gupta@treasury. attachment 1.pdf         Predecisional and            Document containing pre-decisional              Withheld in full   Objection: lack of required details regarding the information for which
                                                                                                                                                              gov                                             Deliberative                 deliberations a draft report on proposed                           privilege is claimed and the information’s pre-decisional, deliberative nature.
                                                                                                                                                                                                                                           Department action/decision/policy.

DOC_0000442               DOC_0000442             DOC_0000442                    DOC_0000442                                              5/14/2020 12:36     Dominic R Beamer       2. 2020 Nonresponse      Predecisional and            Document containing information gathered        Withheld in full   Objection: the DP privilege does not extend to documents or information
                                                                                                                                                              (CENSUS/DCMD FED)      Followup Overview        Deliberative                 for pre- decisional deliberations internal                         "gathered for pre-decisional deliberations," but only applies to pre-decisional
                                                                                                                                                                                     Presentation                                          briefing materials on proposed Department                          deliberative materials themselves. By Defendants' own statements, the DP
                                                                                                                                                                                     05.18.20.pdf                                          action/decision/policy.                                            privilege is inapplicable.

                                                                                                                                                                                                                                                                                                              Objection: lack of required details regarding the information for which
                                                                                                                                                                                                                                                                                                              privilege is claimed and the information’s pre-decisional, deliberative nature.




                                                                                                                                                            4 of 4
